DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                      STEPHANIE L. SCHNEIDER,
                             Appellant,

                                    v.

         FIRST AMERICAN BANK, as successor by merger to
      Bank of Coral Gables, LLC, and LAURENCE S. SCHNEIDER,
                              Appellees.

                             No. 4D21-571

                            [March 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502016CA009292.

  Martin G. McCarthy and Emre Yersel of McCarthy & Yersel, PLLC,
Miami, for appellant.

  John W. Keller, III and Sheyla Mesa of Sioli Alexander Pino, Miami, for
appellee First American Bank, as successor by merger to Bank of Coral
Gables, LLC.

GROSS, J.

   Stephanie Schneider appeals a deficiency judgment arising out of a
mortgage foreclosure case. We reverse because the bank’s complaint,
motion for summary judgment, and concession in open court expressly
sought a deficiency judgment against Schneider’s husband only.

   In 2006, Schneider’s husband entered into a credit agreement with
appellee First American Bank for a 10-year home equity line of credit with
a credit limit of $1,500,000. The note defined “Borrower” as “each and
every person who signs this agreement, including all Borrowers named
above.” Schneider did not sign the note and was not named as a
“Borrower.”

  To secure payment of the note, the husband and Schneider executed a
mortgage on residential property in Boca Raton.
   The husband defaulted under the note. In 2016, the bank filed a
verified foreclosure complaint against the husband, Schneider, and others.
The complaint did not seek a personal money judgment against Schneider,
nor did it mention Schneider in connection with a deficiency judgment.

   Count I sought to foreclose the mortgage on the Boca Raton property.
The complaint requested that if the proceeds of the foreclosure sale were
insufficient to pay off the outstanding indebtedness, then the court should
enter a deficiency judgment against the husband only:

      WHEREFORE, the Plaintiff, FIRST           AMERICAN      BANK,
      respectfully requests this Court to:

                                    ***

      d) Establish, if the proceeds of the sale of the Property being
      foreclosed are insufficient to pay FIRST AMERICAN BANK’s
      claim, a Deficiency Judgment against the Defendant,
      LAURENCE S. SCHNEIDER, unless that individual has been
      discharged from liability under the attached Credit Agreement
      and Mortgage pursuant to the provisions of the United States
      Bankruptcy Code (11 U.S.C. § 101 et seq.)[.]

(emphasis supplied).

   Count II of the complaint was a breach of contract claim against just
the husband. That count sought a

      final judgment against the Defendant LAURENCE S.
      SCHNEIDER for $1,488,748.05 in unpaid principal, interest
      thereon, unpaid real estate property taxes due for the
      calendar years 2014 and 2015 in the amount of $46,148.17,
      along with any and all escrow amounts, expenses that have
      been incurred by FIRST AMERICAN BANK, title search
      expenses, expenses, costs and reasonable attorneys’ fees . . .
      .

(emphasis supplied).

   In 2017, the bank moved for summary judgment. Regarding count I,
the bank sought foreclosure of the mortgage. If the proceeds of the sale
were insufficient to pay the bank’s claim, the motion sought the entry of a
deficiency judgment against the husband only:


                                    2
      WHEREFORE, Plaintiff, FIRST AMERICAN BANK, respectfully
      requests that this Court:

                                       ***

      (d) direct the Clerk of Court to sell the Property which is the
      subject matter of this foreclosure to satisfy FIRST
      AMERICAN’s Mortgage lien in accordance with the provisions
      of Fla. Stat. § 45.031;

      (e) direct the Clerk of Court that the proceeds of the sale, the
      amounts due and owing to FIRST AMERICAN be paid in full,
      including reasonable attorneys’ fees, costs, expenses and pre-
      judgment and post-judgment interest; [and]

      (f) establish, if the proceeds of the sale of the Property being
      foreclosed are insufficient to pay FIRST AMERICAN’s claim, a
      Deficiency Judgment against the Defendant, LAURENCE
      S. SCHNEIDER[.]

(emphasis supplied).

  As to the breach of contract claim in count II of the complaint, the
bank’s motion requested the entry of a money judgment against the
husband only.

   Like the complaint, the motion for summary judgment requested
neither a money judgment nor a deficiency judgment against the wife.

    Schneider and her husband filed nothing in opposition to the motion
for summary judgment.

   At the hearing on the motion, the bank’s attorney indicated that any
deficiency judgment would be against the husband only. 1

   The trial court entered a final judgment of foreclosure and an amended
final judgment awarding damages against the husband. The husband
appealed both judgments. The wife did not participate in the appeal.

  We affirmed in part and reversed in part. We held that the “judgments
improperly allowed the Bank to simultaneously execute on the money

1In discussing the deficiency judgment, the trial court asked the bank’s attorney,
“So, you would just go against [the husband]?” The attorney replied, “Right.”

                                        3
judgment and foreclose on the [Boca Raton] property.” Schneider v. First
Am. Bank, 252 So. 3d 264, 265 (Fla. 4th DCA 2018). On remand, we
instructed the trial court to “modify the foreclosure judgment so as to
withhold the setting of the foreclosure sale of the property until the Bank
certifies that its money judgment [against the husband] remains
unsatisfied.” Id. at 265–66.

    On remand in 2018, the trial court entered an amended final judgment
of foreclosure. The bank later moved for the assessment of attorney’s fees,
appellate attorney’s fees, and costs.      The husband and Schneider
responded that as a non-borrowing spouse, Schneider had “no obligation
to pay any indebtedness due to [the bank] whether principal, interest,
attorneys’ fees, costs or deficiency.”

    The bank replied to Schneider’s response and argued, for the first time
in the litigation, that the language of the mortgage made Schneider jointly
and severally liable with her husband for a deficiency judgment.

   The trial court entered an amended final judgment of foreclosure. At
the foreclosure sale, the bank purchased the property for $807,100.
Thereafter, the bank sought a deficiency judgment against both Schneider
and her husband. At the hearing on the deficiency, the husband objected
to his wife’s liability for a deficiency, pointing to the language of the original
complaint and the motion for summary judgment.

   The trial court entered a deficiency judgment against Schneider and
her husband “jointly and severally” in the amount of $1,547,391.54,
prompting this appeal.

    The problem with the entry of a deficiency judgment against Schneider
is that the bank pursued the case to final judgment with a complaint and
motion for summary judgment that sought the entry of damage and
deficiency judgments against the husband only. Until the bank changed
its position after remand, this case proceeded against Schneider’s interest
in the Boca Raton property, without seeking any type of personal money
judgment against her. “A judgment of foreclosure is a judgment in rem or
quasi in rem that directs the sale of the mortgaged property to satisfy the
mortgagee’s lien. . . . [I]t applies only to the property secured by the
mortgage, and does not impose any personal liability on the mortgagor.”
Aluia v. Dyck-O’Neal, Inc., 205 So. 3d 768, 773–74 (Fla. 2d DCA 2016)
(citations and internal quotation marks omitted).

   “Modern pleading requirements serve to notify the opposing party of the
claims alleged and prevent unfair surprise.” Stockman v. Downs, 573 So.

                                        4
2d 835, 837 (Fla. 1991). “A trial court is without jurisdiction to award
relief that was not requested in the pleadings or tried by consent.”
Wachovia Mortg. Corp. v. Posti, 166 So. 3d 944, 945 (Fla. 4th DCA 2015).
“Thus, ‘a judgment which grants relief wholly outside the pleadings is
void.’” Id. (quoting Bank of N.Y. Mellon v. Reyes, 126 So. 3d 304, 309 (Fla.
3d DCA 2013)). “Further, granting relief which was never requested by the
appropriate pleadings, nor tried by consent, is a violation of due process.”
Id.

   “Pleadings sufficient to invoke a court’s jurisdiction, according to the
rules of civil procedure, include a complaint, petition, counterclaim,
crossclaim, and a third-party complaint.” Bank of Am., N.A. v. Nash, 200
So. 3d 131, 135 (Fla. 5th DCA 2016) (citing Fla. R. Civ. P. 1.100(a)). Florida
Rule of Civil Procedure 1.110(b) requires a pleading to set forth a claim
with a “short and plain statement of the ultimate facts showing that the
pleader is entitled to relief” and a “demand for judgment for the relief to
which the pleader deems” itself “entitled.”

   Nothing in the bank’s complaint hints that it would seek a deficiency
judgment against Schneider. It seeks a deficiency judgment against the
husband. Nor does the complaint set forth the theory of recovery against
Schneider that the bank pursued on remand—that the terms of the
mortgage made Schneider jointly and severally liable for a deficiency
judgment. “When an award of relief is not sought by the pleadings, it is
error to grant such relief.” Moore v. Trevino, 612 So. 2d 604, 606 (Fla. 4th
DCA 1992).

   Similarly, the bank’s motion for summary judgment sought a deficiency
against the husband only, with no mention of Schneider. Under the
summary judgment rule in effect at the time the bank’s motion was heard, 2
a motion for summary judgment “must state with particularity the
grounds upon which it is based and the substantial matters of law to be
argued.” Fla. R. Civ. P. 1.510(c) (2017). The bank’s motion did not
specifically argue the legal theory the bank urged upon remand—that the
mortgage created Schneider’s liability for the deficiency.



2  After the trial court issued the final judgment of foreclosure, the Florida
Supreme Court amended Florida Rule of Civil Procedure 1.510(c). See In re
Amendments to Fla. Rule of Civ. Proc. 1.510, 317 So. 3d 72 (Fla. 2021). The
amendment, which became effective on May 1, 2021, does not apply here as the
final judgment predates the amendment. See id. at 77 (stating that “the new rule
must govern the adjudication of any summary judgment motion decided on or
after that date, including in pending cases”).

                                       5
   Finally, the bank’s attorney conceded at the summary judgment
hearing that the bank was seeking a deficiency against the husband only.
See generally McPhee v. State, 254 So. 2d 406, 409–10 (Fla. 1st DCA 1971)
(recognizing   the   “general     rule   is   that     a    party  cannot
occupy inconsistent positions in the course of a litigation”).

   The bank contends that Bank of Florida in South Florida v. Keenan, 519
So. 2d 51 (Fla. 3d DCA 1988), supports its position, but that case differs
in a significant way from the situation here. In Keenan, after the entry of
a foreclosure judgment, the bank brought a separate action at law to
recover the deficiency, naming two defendants against whom it did not
seek a deficiency in the foreclosure case. Id. at 51. The trial court granted
summary judgment for the defendants. Id. The Third District reversed,
holding that the “subsequent action was not barred . . . regardless of the
foreclosure suit complaint” that did not seek a deficiency against either
defendant. Id. at 52.

   Unlike Keenan, this case did not involve a separate deficiency action at
law, initiated with a new complaint setting forth the basis of the
defendant’s liability.

    We reverse the final deficiency judgment against Schneider and remand
for the entry of an amended judgment against only her husband.

   Reversed and remanded with instructions.

CONNER, C.J., and MAY, J., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     6